Fourth Court of Appeals
                                  San Antonio, Texas

                                        JUDGMENT
                                     No. 04-14-00903-CV

                                   LIGHTNING OIL CO.,
                                        Appellant

                                               v.

           ANADARKO E&P ONSHORE LLC fka Anadarko E&P Company, LP,
                              Appellee

                 From the 365th Judicial District Court, Dimmit County, Texas
                           Trial Court No. 14-01-12171-DCVAJA
                       Honorable Amado J. Abascal III, Judge Presiding

      BEFORE JUSTICE BARNARD, JUSTICE ALVAREZ, AND JUSTICE PULLIAM

        We withdraw our opinion and judgment of August 19, 2015, and substitute this opinion
and judgment in their stead. See TEX. R. APP. P. 19.1. In accordance with this court’s opinion of
this date, the trial court’s order is AFFIRMED. We tax costs of this appeal against Appellant
Lightning Oil Company.

       SIGNED October 14, 2015.


                                                _____________________________
                                                Patricia O. Alvarez, Justice